


110 HR 633 IH: To amend the Lobbying Disclosure Act of 1995 to require

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 633
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Van Hollen (for
			 himself, Mr. Meehan,
			 Mr. Cohen,
			 Mr. Kucinich,
			 Mr. Sestak,
			 Ms. Giffords,
			 Mr. McNulty, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Lobbying Disclosure Act of 1995 to require
		  lobbyists to disclose the candidates, leadership PACs, and political party
		  committees for whom they collect or arrange contributions, and for other
		  purposes.
	
	
		1.Requirement for lobbyists to
			 submit quarterly reports on certain contributionsSection 5 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C. 1604) is amended by adding at the end the following:
			
				(d)Quarterly Reports
				on other Contributions
					(1)In
				generalNot later than 45 days after the end of the quarterly
				period beginning on the 20th day of January, April, July, and October of each
				year, or on the first business day after the 20th if that day is not a business
				day, each registrant under paragraphs (1) or (2) of section 4(a), and each
				employee who is listed as a lobbyist on a current registration or report filed
				under this Act, shall file a report with the Secretary of the Senate and the
				Clerk of the House of Representatives containing—
						(A)the name of the
				registrant or lobbyist;
						(B)the employer of
				the lobbyist or the names of all political committees established or
				administered by the registrant;
						(C)the name of each
				Federal candidate or officeholder, leadership PAC, or political party
				committee, to whom aggregate contributions equal to or exceeding $200 were made
				by the lobbyist, the registrant, or a political committee established or
				administered by the registrant within the calendar year, and the date and
				amount of each contribution made within the quarter;
						(D)the name of each
				Federal candidate or officeholder, leadership PAC, or political party committee
				for whom a fundraising event was hosted, co-hosted, or sponsored by the
				lobbyist, the registrant, or a political committee established or administered
				by the registrant within the quarter, and the date, location, and total amount
				(or good faith estimate thereof) raised at such event;
						(E)the name of each
				Federal candidate or officeholder, leadership PAC, or political party committee
				for whom aggregate contributions equal to or exceeding $200 were collected or
				arranged within the calendar year, and to the extent known the aggregate amount
				of such contributions (or a good faith estimate thereof) within the quarter for
				each recipient;
						(F)the name of each
				covered legislative branch official or covered executive branch official for
				whom the lobbyist, the registrant, or a political committee established or
				administered by the registrant provided, or directed or caused to be provided,
				any payment or reimbursements for travel and related expenses in connection
				with the duties of such covered official, including for each such
				official—
							(i)an
				itemization of the payments or reimbursements provided to finance the travel
				and related expenses, and to whom the payments or reimbursements were made with
				the express or implied understanding or agreement that such funds will be used
				for travel and related expenses;
							(ii)the purpose and
				final itinerary of the trip, including a description of all meetings, tours,
				events, and outings attended;
							(iii)whether the
				registrant or lobbyist traveled on any such travel;
							(iv)the identity of
				the listed sponsor or sponsors of such travel; and
							(v)the identity of
				any person or entity, other than the listed sponsor or sponsors of the travel,
				who directly or indirectly provided for payment of travel and related expenses
				at the request or suggestion of the lobbyist, the registrant, or a political
				committee established or administered by the registrant;
							(G)the date,
				recipient, and amount of funds contributed, disbursed, or arranged (or a good
				faith estimate thereof) by the lobbyist, the registrant, or a political
				committee established or administered by the registrant—
							(i)to
				pay the cost of an event to honor or recognize a covered legislative branch
				official or covered executive branch official;
							(ii)to, or on behalf
				of, an entity that is named for a covered legislative branch official, or to a
				person or entity in recognition of such official;
							(iii)to an entity
				established, financed, maintained, or controlled by a covered legislative
				branch official or covered executive branch official, or an entity designated
				by such official; or
							(iv)to pay the costs
				of a meeting, retreat, conference, or other similar event held by, or for the
				benefit of, 1 or more covered legislative branch officials or covered executive
				branch officials;
							(H)the date,
				recipient, and amount of any gift (that under the standing rules of the House
				of Representatives or Senate counts towards the $100 cumulative annual limit
				described in such rules) valued in excess of $20 given by the lobbyist, the
				registrant, or a political committee established or administered by the
				registrant to a covered legislative branch official or covered executive branch
				official; and
						(I)the name of each
				Presidential library foundation and Presidential inaugural committee, to whom
				contributions equal to or exceeding $200 were made by the lobbyist, the
				registrant, or a political committee established or administered by the
				registrant within the calendar year, and the date and amount of each such
				contribution within the quarter.
						(2)Rules of
				construction
						(A)In
				generalFor purposes of this subsection, contributions,
				donations, or other funds—
							(i)are
				collected by a lobbyist where funds donated by a person other
				than the lobbyist are received by the lobbyist for, or forwarded by the
				lobbyist to, a Federal candidate or other recipient; and
							(ii)are
				arranged by a lobbyist—
								(I)where there is a
				formal or informal agreement, understanding, or arrangement between the
				lobbyist and a Federal candidate or other recipient that such contributions,
				donations, or other funds will be or have been credited or attributed by the
				Federal candidate or other recipient in records, designations, or formal or
				informal recognitions as having been raised, solicited, or directed by the
				lobbyist; or
								(II)where the
				lobbyist has actual knowledge that the Federal candidate or other recipient is
				aware that the contributions, donations, or other funds were solicited,
				arranged, or directed by the lobbyist.
								(B)ClarificationsFor
				the purposes of this paragraph—
							(i)the term
				lobbyist shall include a lobbyist, registrant, or political
				committee established or administered by the registrant; and
							(ii)the term
				Federal candidate or other recipient shall include a Federal
				candidate, Federal officeholder, leadership PAC, or political party
				committee.
							(3)DefinitionsIn
				this subsection, the following definitions shall apply:
						(A)GiftThe
				term gift—
							(i)means a gratuity,
				favor, discount, entertainment, hospitality, loan, forbearance, or other item
				having monetary value; and
							(ii)includes, whether
				provided in kind, by purchase of a ticket, payment in advance, or reimbursement
				after the expense has been incurred—
								(I)gifts of
				services;
								(II)training;
								(III)transportation;
				and
								(IV)lodging and
				meals.
								(B)Leadership
				PACThe term leadership PAC means with respect to
				an individual holding Federal office, an unauthorized political committee which
				is associated with an individual holding Federal office, except that such term
				shall not apply in the case of a political committee of a political
				party.
						.
		
